DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: The claims 1-7 are a system, claims 9-14 are  a method and claims 15-20 are  a medium. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A- Prong 1: Independent claims (1, 8 and 15)  recite receiving, training data related to a product, the training data including an attribute of the product; selecting a feature from the training data based on a plurality of statistical feature models including a first statistical model and a second statistical model, wherein the feature is selected using the first statistical model to provide a first feature and the second statistical model to provide a second feature; training,  a probabilistic classifier to provide a plurality of classification models including a first classification model and a second classification model, wherein the probabilistic classifier is trained using the first feature to provide the first classification model and the second feature to provide the second classification model; calculating,  an accuracy score of each of the plurality of classification models, the accuracy score providing a measure of predicting a correct category belonging to a preset hierarchy of predefined categories for the product, wherein the accuracy score is calculated for each distinct category in the preset hierarchy; and 48Patent Application D20-286-04154-PR-US selecting a classification model from the plurality of classification models for each category in the preset hierarchy based on the accuracy score, the classification model being selected for classifying the product into a most relevant category of the preset hierarchy, wherein the selected classification model has a highest accuracy score for a corresponding category in the preset hierarchy.  These limitations, as drafted, are  a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other the reciting “by the processor” language, the claim encompasses the user thanking that an accuracy score of each of the plurality classification models  for selecting a classification model based on accuracy score based on the received training data and selected feature.  The judicial exception is not integrated into a practical application because the claims directed an abstract with additional generic computer components.     Thus, these limitations are a mental process.   
Step 2A- Prong 2:  
Claim 1 recites additional elements of a processor, an entity organizer for performing receiving input data (i.e., general means of data gathering)  , a model selector and processor to perform the  select, train, and calcite steps are recited  is also recited at high level of generality, and merely automates the generic computer functions of receiving, selecting, training and calculating steps.  Each of the additional limitation is no more than mere instructions to apply the exception using a generic computer component (i.e., processor, entity recognizer and a model selector ).   

claims 8 and 15 recite additional elements of receiving training data  and generic processor for performing  receiving, selecting, training and calculating steps.  The recceing step is recited at a high level of generality (i.e., as general means of gathering training  data for  uses in selecting step) and the amounts to mere data gathering, which is a form of significate extra-solution activity.  The processor that preforms selecting, training and calculating steps is also recited at high level of generality, and merely automates the generic computer functions of receiving, selecting, training and calculating steps.  Each of the additional limitation is no more than mere instructions to apply the exception using a generic computer components (processor).     The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the processor, entity recognizer and a model selector). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

Step 2B:   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the receiving  step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the processor, entity recognizer and a model selector are  anything other than a generic, off the-shelf computer components, and the Symantec, TLI, and OIPTechs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Dependent claims 2, 9 and 16, these Claims recite limitation that further define the abstract idea noted in claims 1, 8 and 15.   The claims recite determining a probability of classifying the product into correct category based on the selected classification model for each of the categories  in the preset hierarchy; comparing the probability with a set of one or more predefined threshold value including a first threshold value and a second threshold value and performing action the training data based on the comparison, whererin the action includes at least one of, triggering a classification of predict into most relevant category when probability is equal to or grater than the first threshold value, indicating the product corresponding the selected feature for manual classification the more relevant category preset hierarchy when the probability is between the first threshold value and the second threshed value, and indicating a review of the attribute when probability is less than or equal to the second threshold value.   These limitations, as drafted, are  a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other the reciting “by the processor” language, the claim encompasses the user manually calculating the probability of the defend threshold values .   Thus, these limitations are a mental process.   The claims recite additional limitation of the processor that performs the determining, comparing and performing steps is also recite at a high level of generality and merely automates the generic computer functions.   Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor).

Dependent claims 3, 10 and 17, these Claims recite limitation that further define the abstract idea noted in claims 1, 8 and 15.   The claims recite annotating the training data based on a predefined semantic dictionary related to the predict and at least one of a part-of -speech and a collocation in the training data and identifying the attribute from the annotated training data based on a feature identifying mode. These limitations, as drafted, are  a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other the reciting “by the processor” language, the claim encompasses the user manually calculating the probability of the defend threshold values .   Thus, these limitations are a mental process.  The claims recite additional limitation of the processor that performs the determining, comparing and performing steps is also recite at a high level of generality and merely automates the generic computer functions.   Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor).
Dependent claims 4, 11 and 18, these Claims recite limitation that further define the abstract idea noted in claims 1, 8 and 15.   The claims recite manipulating the training data based on one of a predefined semantic dictionary related to the predict and a langue dictionally, whererin the training data is manipulated to at least one of replace one of a term and symbol eliminate a redundant term and recorder jumbled terms therein; customizing the predefined semantic  dictionary based on the manipulated training data create the preset hierarch or predefined categories based on the manipulated training data; create the present hierarchy of predefined categories based on the manipulated training data and define a category in the present hierarch based on one or the feature and the attribute of the predict .    These limitations is considered in the abstract idea grouping of certain methods of organizing human activity-advertising, marketing or sales activity or behaviors.  This judicial exception is not integrated  into practical application bases the claims is directed to an abstract idea.  The processor that performs the manipulating, customizing, crating and defined is  also recite at a high level of generality and merely automates the generic computer functions.   Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor).
Dependent claims 5-7, 12-14 , 19 and 20 , these Claims recite limitation that further define the abstract idea noted in claims 1, 8 and 15.   These claims do not contain any further additional element’s per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US Pub., 2017/0236070 A1) in view of Wang et al (US Pub., 2012/0093397 A1) 

With respect to claim 8, Xu teaches a  system  comprising: 
a processor(Fig. 8, CPU) ;
an entity recognizer coupled to the processor, the entity recognizer to receive training data related to a product, the training data including an attribute of the product (paragraph [0016], discloses input data arrived one buy one in time comprising: a training means respectively training a group of classifiers  .., with recent input data whose real classes [attribute]  are obtained as learing samples…, paragraph [0022], disclose train classifiers using input data  and paragraph [0037], discloses selecting training data the selecting shall start from the latest data whose real classes are obtained .. and paragraph [0058], disclose a training means or trainer 2001); 
a model selector coupled to the processor, the model selector (paragraph [0064], discloses the system 2000 may comprise a calculating unit 20123 and a selecting unit 2022 and paragraph [0067], disclose selecting unit 2022 used for selecting) to:
select,  a feature from the training data based on a plurality of statistical feature models including a first statistical model  and a second statistical model, wherein the feature is selected using the first statistical model to provide a first feature and the second statistical model to provide a second feature (paragraph [0037], discloses selecting training data, the selected shall start for the latest data whose real classes [feature].., training data of the first classifier is the latest N data, training data of the second classifier  is the latest 2N data, et cetera) ; 
calculate,  an accuracy score of each of the plurality of classification models, the accuracy score providing a measure of predicting a correct category belonging to a preset hierarchy of predefined categories for the product, wherein the accuracy score is calculated for each distinct category in the preset hierarchy (paragraph [0037], discloses classifier would have the highest classification accuracy  on the group of the latest data [correct category] and paragraph [0040], discloses weight of each classifier in the group of classifiers is calculated based on a predetermined number of recent input data whose real classes are obtained  wherein, wherein  a classifier gives a right class and paragraph [0064] the selecting means 2002 calculates weight of each classifier in the group of classifiers ) ; and 
select a classification model from the plurality of classification models for each category in the preset hierarchy based on the accuracy score (paragraph [0031], discloses selecting the classifier having the highest classification accuracy and classing input data ), the classification model being selected for classifying the product into a most relevant category of the preset hierarchy, wherein the selected classification model has a highest accuracy score for a corresponding category in the preset hierarchy (paragraph [0040], discloses classifier based on receiving  classifying result of the group of classifier  .. weight of each classifier in group of classiger is calculated based on a predetermined number of recent input data and paragraph [0064], discloses select classifiers in the classifiers whose weight is the highest according to the weight  ) .
XU teaches the above elements including train a probabilistic classifier to provide a plurality of classification models including a first classification model and a second classification model, (paragraph [0016], disclose a training means respectively training a group of classifier with a predetermined  number with recent input whose real classes [features] are obtained as learning ample, paragraphs [0059]-[0060], discloses the training means 2001 respectively trans a group of classifiers with a predetermined number, and  paragraph [0063], discloses the classifier in the group of classifiers are selected from one or more of the following classiger…,      ), and providing method and system for classifying input data arrived one by one in time comprising: a) respectively training a group of classifier with a predetermined number with recent input data whose real classes are obtained [selection of features] as learing samples, where a number of the receive input data are increased progressively in reverse chronological order; (b) selecting the classifier having the highest accuracy on the recite input data from the group of classifiers based on recent classifying result of the group of classifier; and (c) classifying current input data using the selected classifier  (paragraphs [0014]-015]).   Xu fails to explicitly teach  the corrosinding method for classifying input data arrived one by one in time is trained to provide the selected input to the first  classification model and the second feature to provide the second classification.  
	However, Wang teaches selected input is used to train a probabilistic  classifier to provide a plurality of classification  model and  wherein the probabilistic classifier is trained using the first feature to provide the first classification model and the second feature to provide the second classification model (paragraph [0038], discloses a probabilistic boosting tree ({B) can be used to train the classifier based on the extracted feature .., PBT, a tree is recursively constructed in which each tree nod is a strong classifier ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  training a group of classifiers with a predetermined number with recent input data whose real classes are obtained of Xu with probabilistic boosting tree of Wang in order to estimate in hierarchical and incremental manner (see Wang paragraph [0018])
With respect to claim 2, Xu in view of Wang teaches elements of claim 1, furthermore, Xu teaches the system further comprise a sensitivity analyzer coupled to the processor, the sensitivity  analyzer to:  
determine,  a probability of classifying the product into the correct category based on the selected classification model for each of the categories in the preset hierarchy(paragraph [0040], discloses the classifier is calculated based on a  predetermined number of recent input data .., the classifier gives a right class [correct category] .., the weight of the classiger is larger ..);

 comparing, by the processor, the probability with a set of one or more predefined threshold values including a first threshold value and a second threshold value (paragraph discloses a classifier gives a right class, the input data is more recent in time .., with of the classifier is more large [threshold value]  and paragraph [0041], discloses classifier the high accuracy .., calculating weight of each classifier in the group of classiger .., selected classifier according  to calculated weight..) ; and 

performing, by the processor, an action on the training data based on the comparison, wherein the action includes, at least one of, triggering a classification of the product into the most relevant category when the probability is equal to or greater than the first threshold value, indicating the product corresponding to the selected feature for manual classification into the most relevant category in the preset hierarchy when the probability is between the first threshold value and the second threshold value, and indicating a review of the attribute when the probability is less than or equal to the second threshold value paragraph discloses a classifier gives a right class, the input data is more recent in time .., with of the classifier is more large [threshold value]  and paragraph [0041], discloses classifier the high accuracy .., calculating weight of each classifier in the group of classiger .., selected classifier according  to calculated weight..).

With respect to claim 3, Xu in view of Wang teaches elements of claim 1, furthermore, Xu  failed to teach annotating, by the processor, the training data based on a predefined semantic dictionary related to the product and at least one of a part-of-speech and a collocation in the training data; and  identifying, by the processor, the attribute from the annotated training data based on a feature identification model.
However, Wang teaches annotating, by the processor, the training data based on a predefined semantic dictionary related to the product and at least one of a part-of-speech and a collocation in the training data (abstract, paragraph [0005], discloses  positive training sample and negative  train sample are garneted based on annotated training image feature and paragraph [0019], discloses classifier is trained using annotated training data ) ; and  identifying, by the processor, the attribute from the annotated training data based on a feature identification model (paragraph [0005], discloses a plurlity of features are extracted for each of positive training samples) .  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for training a group of classifiers with a predetermined number with recent input data whose real classes are obtained of Xu with annotated training data of Wang in order to create a reliable  training data set.
With respect to claim 4 Xu in view of Wang teaches elements of claim 1, furthermore, Xu teaches the system further  comprising a name analyzer and category manager coupled to the processor, the name normalizer to, at least one of 
 manipulate, by the processor, the training data based on one of a predefined semantic dictionary related to the product and a language dictionary, wherein the training data is manipulated to, at least one of, replace one of a term and a symbol, eliminate a redundant term, and reorder jumbled terms therein; customize, the predefined semantic dictionary based on the manipulated training data;   create the preset hierarchy of predefined categories based on the manipulated training data; and defining, by the processor, a category in the preset hierarchy based on one of the feature and the attribute of the product (paragraph [0008], disclose concept drift is detected .., wherein upon detection of the concept drift the classifier is updated .., an old concept is detected .., classifier is updated using the data and the real class [manipulating]). 
With respect to claim 5, Xu in view of Wang teaches elements of claim 1, furthermore, Xu teaches the system  wherein the training data further includes at least one of a name and a description of the product (paragraph [0015], discloses input data whose real class are obtained and paragraph [0078], discloses commodity recommendation).
With respect to claim 6, Xu in view of Wang teaches elements of claim 1, furthermore, Xu teaches the system  wherein the attribute is distinct from the feature, and wherein the attribute includes a product type, a weight, a flavor type, a package type, a size, a dimension, a shape, a quantity, a pecuniary value, a color, an offer, a rating, a user type, a format, a utility, or a combination thereof, corresponding to the product(paragraph [0078], disclose recommendation is right can be calculated by commodities, links and so on ..).
With respect to claim 7, Xu in view of Wang teaches elements of claim 8, furthermore, Xu teaches the system wherein the classification model is selected by the processor for each category in a predefined level of the preset hierarchy(paragraph [0059], disclose reviser chronological order.., ) .


With respect to claim 8, Xu teaches a  method comprising: 
receiving, by a processor, training data related to a product, the training data including an attribute of the product (paragraph [0016], discloses input data arrived one buy one in time comprising: a training means respectively training a group of classifiers  .., with recent input data whose real classes [attribute]  are obtained as learing samples…, paragraph [0022], disclose train classifiers using input data  and paragraph [0037], discloses selecting training data the selecting shall start from the latest data whose real classes are obtained ..); 
selecting, by the processor, a feature from the training data based on a plurality of statistical feature models including a first statistical model  and a second statistical model, wherein the feature is selected using the first statistical model to provide a first feature and the second statistical model to provide a second feature (paragraph [0037], discloses selecting training data, the selected shall start for the latest data whose real classes [feature].., training data of the first classifier is the latest N data, training data of the second classifier  is the latest 2N data, et cetera) ; 
calculating, by the processor, an accuracy score of each of the plurality of classification models, the accuracy score providing a measure of predicting a correct category belonging to a preset hierarchy of predefined categories for the product, wherein the accuracy score is calculated for each distinct category in the preset hierarchy (paragraph [0037], discloses classifier would have the highest classification accuracy  on the group of the latest data [correct category] and paragraph [0040], discloses weight of each classifier in the group of classifiers is calculated based on a predetermined number of recent input data whose real classes are obtained  wherein, wherein  a classifier gives a right class and paragraph [0064] the selecting means 2002 calculates weight of each classifier in the group of classifiers ) ; and 
selecting, by the processor, a classification model from the plurality of classification models for each category in the preset hierarchy based on the accuracy score (paragraph [0031], discloses selecting the classifier having the highest classification accuracy and classing input data ), the classification model being selected for classifying the product into a most relevant category of the preset hierarchy, wherein the selected classification model has a highest accuracy score for a corresponding category in the preset hierarchy (paragraph [0040], discloses classifier based on receiving  classifying result of the group of classifier  .. weight of each classifier in group of classiger is calculated based on a predetermined number of recent input data and paragraph [0064], discloses select classifiers in the classifiers whose weight is the highest according to the weight  ) .
XU teaches the above elements including training, by the processor, a probabilistic classifier to provide a plurality of classification models including a first classification model and a second classification model, (paragraph [0016], disclose a training means respectively training a group of classifier with a predetermined  number with recent input whose real classes [features] are obtained as learning ample, paragraphs [0059]-[0060], discloses the training means 2001 respectively trans a group of classifiers with a predetermined number, and  paragraph [0063], discloses the classifier in the group of classifiers are selected from one or more of the following classiger…,      ), and providing method and system for classifying input data arrived one by one in time comprising: a) respectively training a group of classifier with a predetermined number with recent input data whose real classes are obtained [selection of features] as learing samples, where a number of the receive input data are increased progressively in reverse chronological order; (b) selecting the classifier having the highest accuracy on the recite input data from the group of classifiers based on recent classifying result of the group of classifier; and (c) classifying current input data using the selected classifier  (paragraphs [0014]-015]).   Xu fails to explicitly teach  the corrosinding method for classifying input data arrived one by one in time is trained to provide the selected input to the first  classification model and the second feature to provide the second classification.  
	However, Wang teaches selected input is used to train a probabilistic  classifier to provide a plurality of classification  model and  wherein the probabilistic classifier is trained using the first feature to provide the first classification model and the second feature to provide the second classification model (paragraph [0038], discloses a probabilistic boosting tree ({B) can be used to train the classifier based on the extracted feature .., PBT, a tree is recursively constructed in which each tree nod is a strong classifier ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  training a group of classifiers with a predetermined number with recent input data whose real classes are obtained of Xu with probabilistic boosting tree of Wang in order to estimate in hierarchical and incremental manner (see Wang paragraph [0018])
With respect to claim 9, Xu in view of Wang teaches elements of claim 8, furthermore, Xu teaches the method further comprising:  
determining, by the processor, a probability of classifying the product into the correct category based on the selected classification model for each of the categories in the preset hierarchy(paragraph [0040], discloses the classifier is calculated based on a  predetermined number of recent input data .., the classifier gives a right class [correct category] .., the weight of the classiger is larger ..);

 comparing, by the processor, the probability with a set of one or more predefined threshold values including a first threshold value and a second threshold value (paragraph discloses a classifier gives a right class, the input data is more recent in time .., with of the classifier is more large [threshold value]  and paragraph [0041], discloses classifier the high accuracy .., calculating weight of each classifier in the group of classiger .., selected classifier according  to calculated weight..) ; and 

performing, by the processor, an action on the training data based on the comparison, wherein the action includes, at least one of, triggering a classification of the product into the most relevant category when the probability is equal to or greater than the first threshold value, indicating the product corresponding to the selected feature for manual classification into the most relevant category in the preset hierarchy when the probability is between the first threshold value and the second threshold value, and indicating a review of the attribute when the probability is less than or equal to the second threshold value paragraph discloses a classifier gives a right class, the input data is more recent in time .., with of the classifier is more large [threshold value]  and paragraph [0041], discloses classifier the high accuracy .., calculating weight of each classifier in the group of classiger .., selected classifier according  to calculated weight..).

With respect to claim 10, Xu in view of Wang teaches elements of claim 8, furthermore, Xu  failed to teach annotating, by the processor, the training data based on a predefined semantic dictionary related to the product and at least one of a part-of-speech and a collocation in the training data; and  identifying, by the processor, the attribute from the annotated training data based on a feature identification model.
However, Wang teaches annotating, by the processor, the training data based on a predefined semantic dictionary related to the product and at least one of a part-of-speech and a collocation in the training data (abstract, paragraph [0005], discloses  positive training sample and negative  train sample are garneted based on annotated training image feature and paragraph [0019], discloses classifier is trained using annotated training data ) ; and  identifying, by the processor, the attribute from the annotated training data based on a feature identification model (paragraph [0005], discloses a plurlity of features are extracted for each of positive training samples) .  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for training a group of classifiers with a predetermined number with recent input data whose real classes are obtained of Xu with annotated training data of Wang in order to create a reliable  training data set.
With respect to claim 11, Xu in view of Wang teaches elements of claim 8, furthermore, Xu teaches the method further  comprising, at least one of:
 manipulating, by the processor, the training data based on one of a predefined semantic dictionary related to the product and a language dictionary, wherein the training data is manipulated to, at least one of, replace one of a term and a symbol, eliminate a redundant term, and reorder jumbled terms therein; customizing, by the processor, the predefined semantic dictionary based on the manipulated training data;   creating, by the processor, the preset hierarchy of predefined categories based on the manipulated training data; and defining, by the processor, a category in the preset hierarchy based on one of the feature and the attribute of the product (paragraph [0008], disclose concept drift is detected .., wherein upon detection of the concept drift the classifier is updated .., an old concept is detected .., classifier is updated using the data and the real class [manipulating]). 
With respect to claim 12, Xu in view of Wang teaches elements of claim 8, furthermore, Xu teaches the method  wherein the training data further includes at least one of a name and a description of the product (paragraph [0015], discloses input data whose real class are obtained and paragraph [0078], discloses commodity recommendation).
With respect to claim 13, Xu in view of Wang teaches elements of claim 8, furthermore, Xu teaches the method  wherein the attribute is distinct from the feature, and wherein the attribute includes a product type, a weight, a flavor type, a package type, a size, a dimension, a shape, a quantity, a pecuniary value, a color, an offer, a rating, a user type, a format, a utility, or a combination thereof, corresponding to the product(paragraph [0078], disclose recommendation is right can be calculated by commodities, links and so on ..).
With respect to claim 14, Xu in view of Wang teaches elements of claim 8, furthermore, Xu teaches the method   wherein the classification model is selected by the processor for each category in a predefined level of the preset hierarchy(paragraph [0059], disclose reviser chronological order.., ) .

With respect to claim 15, Xu teaches a  non-transitory computer readable medium comprising machine executable instructions that are executable by a processor: 
receive, training data related to a product, the training data including an attribute of the product (paragraph [0016], discloses input data arrived one buy one in time comprising: a training means respectively training a group of classifiers  .., with recent input data whose real classes [attribute]  are obtained as learing samples…, paragraph [0022], disclose train classifiers using input data  and paragraph [0037], discloses selecting training data the selecting shall start from the latest data whose real classes are obtained ..); 
select, a feature from the training data based on a plurality of statistical feature models including a first statistical model  and a second statistical model, wherein the feature is selected using the first statistical model to provide a first feature and the second statistical model to provide a second feature (paragraph [0037], discloses selecting training data, the selected shall start for the latest data whose real classes [feature].., training data of the first classifier is the latest N data, training data of the second classifier  is the latest 2N data, et cetera) ; 
calculate an accuracy score of each of the plurality of classification models, the accuracy score providing a measure of predicting a correct category belonging to a preset hierarchy of predefined categories for the product, wherein the accuracy score is calculated for each distinct category in the preset hierarchy (paragraph [0037], discloses classifier would have the highest classification accuracy  on the group of the latest data [correct category] and paragraph [0040], discloses weight of each classifier in the group of classifiers is calculated based on a predetermined number of recent input data whose real classes are obtained  wherein, wherein  a classifier gives a right class and paragraph [0064] the selecting means 2002 calculates weight of each classifier in the group of classifiers ) ; and 
select a classification model from the plurality of classification models for each category in the preset hierarchy based on the accuracy score (paragraph [0031], discloses selecting the classifier having the highest classification accuracy and classing input data ), the classification model being selected for classifying the product into a most relevant category of the preset hierarchy, wherein the selected classification model has a highest accuracy score for a corresponding category in the preset hierarchy (paragraph [0040], discloses classifier based on receiving  classifying result of the group of classifier  .. weight of each classifier in group of classiger is calculated based on a predetermined number of recent input data and paragraph [0064], discloses select classifiers in the classifiers whose weight is the highest according to the weight  ) .
XU teaches the above elements including training, by the processor, a probabilistic classifier to provide a plurality of classification models including a first classification model and a second classification model, (paragraph [0016], disclose a training means respectively training a group of classifier with a predetermined  number with recent input whose real classes [features] are obtained as learning ample, paragraphs [0059]-[0060], discloses the training means 2001 respectively trans a group of classifiers with a predetermined number, and  paragraph [0063], discloses the classifier in the group of classifiers are selected from one or more of the following classiger…,      ), and providing method and system for classifying input data arrived one by one in time comprising: a) respectively training a group of classifier with a predetermined number with recent input data whose real classes are obtained [selection of features] as learing samples, where a number of the receive input data are increased progressively in reverse chronological order; (b) selecting the classifier having the highest accuracy on the recite input data from the group of classifiers based on recent classifying result of the group of classifier; and (c) classifying current input data using the selected classifier  (paragraphs [0014]-015]).   Xu fails to explicitly teach  the corrosinding method for classifying input data arrived one by one in time is trained to provide the selected input to the first  classification model and the second feature to provide the second classification.  
	However, Wang teaches selected input is used to train a probabilistic  classifier to provide a plurality of classification  model and  wherein the probabilistic classifier is trained using the first feature to provide the first classification model and the second feature to provide the second classification model (paragraph [0038], discloses a probabilistic boosting tree ({B) can be used to train the classifier based on the extracted feature .., PBT, a tree is recursively constructed in which each tree nod is a strong classifier ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  training a group of classifiers with a predetermined number with recent input data whose real classes are obtained of Xu with probabilistic boosting tree of Wang in order to estimate in hierarchical and incremental manner (see Wang paragraph [0018])
With respect to claim 16, Xu in view of Wang teaches elements of claim 15, furthermore, Xu teaches the non-transitory computer readable medium comprising machine executable instructions that are executable by a processor:  
determine,  a probability of classifying the product into the correct category based on the selected classification model for each of the categories in the preset hierarchy(paragraph [0040], discloses the classifier is calculated based on a  predetermined number of recent input data .., the classifier gives a right class [correct category] .., the weight of the classiger is larger ..);
 compare,  the probability with a set of one or more predefined threshold values including a first threshold value and a second threshold value (paragraph discloses a classifier gives a right class, the input data is more recent in time .., with of the classifier is larger [threshold value]  and paragraph [0041], discloses classifier the high accuracy .., calculating weight of each classifier in the group of classiger .., selected classifier according  to calculated weight..) ; and 
perform an action on the training data based on the comparison, wherein the action includes, at least one of, triggering a classification of the product into the most relevant category when the probability is equal to or greater than the first threshold value, indicating the product corresponding to the selected feature for manual classification into the most relevant category in the preset hierarchy when the probability is between the first threshold value and the second threshold value, and indicating a review of the attribute when the probability is less than or equal to the second threshold value paragraph discloses a classifier gives a right class, the input data is more recent in time .., with of the classifier is more large [threshold value]  and paragraph [0041], discloses classifier the high accuracy .., calculating weight of each classifier in the group of classiger .., selected classifier according  to calculated weight..).

With respect to claim 17, Xu in view of Wang teaches elements of claim 15, furthermore, Xu  failed to teach annotating, by the processor, the training data based on a predefined semantic dictionary related to the product and at least one of a part-of-speech and a collocation in the training data; and  identifying, by the processor, the attribute from the annotated training data based on a feature identification model.
However, Wang teaches annotating, by the processor, the training data based on a predefined semantic dictionary related to the product and at least one of a part-of-speech and a collocation in the training data (abstract, paragraph [0005], discloses  positive training sample and negative  train sample are garneted based on annotated training image feature and paragraph [0019], discloses classifier is trained using annotated training data ) ; and  identifying, by the processor, the attribute from the annotated training data based on a feature identification model (paragraph [0005], discloses a plurlity of features are extracted for each of positive training samples) .  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for training a group of classifiers with a predetermined number with recent input data whose real classes are obtained of Xu with annotated training data of Wang in order to create a reliable  training data set.
With respect to claim 18, Xu in view of Wang teaches elements of claim 15, furthermore, Xu teaches the non-transitory computer readable medium comprising machine executable instructions that are executable by a processor further  comprising, at least one of:
 manipulate the training data based on one of a predefined semantic dictionary related to the product and a language dictionary, wherein the training data is manipulated to, at least one of, replace one of a term and a symbol, eliminate a redundant term, and reorder jumbled terms therein; customizing, by the processor, the predefined semantic dictionary based on the manipulated training data;   create the preset hierarchy of predefined categories based on the manipulated training data; and define a category in the preset hierarchy based on one of the feature and the attribute of the product (paragraph [0008], disclose concept drift is detected .., wherein upon detection of the concept drift the classifier is updated .., an old concept is detected .., classifier is updated using the data and the real class [manipulating]). 
With respect to claim 19 Xu in view of Wang teaches elements of claim 15, furthermore, Xu teaches the non-transitory computer readable medium wherein the attribute is distinct from the feature, and wherein the attribute includes a product type, a weight, a flavor type, a package type, a size, a dimension, a shape, a quantity, a pecuniary value, a color, an offer, a rating, a user type, a format, a utility, or a combination thereof, corresponding to the product(paragraph [0078], disclose recommendation is right can be calculated by commodities, links and so on ..).
With respect to claim 20, Xu in view of Wang teaches elements of claim 15, furthermore, Xu teaches the non-transitory computer readable medium   wherein the classification model is selected by the processor for each category in a predefined level of the preset hierarchy(paragraph [0059], disclose reviser chronological order.., ) .

Prior arts in the record:

Xu et al (US Pub., 2017/0236070 A1) discloses a method and system for classifying input data arrived one by one in time, is provided including: a) respectively training a group of classifiers with a predetermined number with recent or previous input data whose real classes are obtained as learning samples, wherein a number of the recent input data are increased progressively in reverse chronological order; b) selecting the classifier having the highest  accuracy on the recent input data from the group of classifiers based on recent classifying results of the group of classifiers; and c) classifying current input data using the selected classifier

Wang et al (US Pub., 2012/0093397 A1) discloses methods and systems for training a learning-based classifier and object detection in medical images is disclosed. In order to train a learning-based classifier, positive training samples and negative training samples are generated based on annotated training images. Features for the positive training san1ples and the negative training samples are extracted. The features include an extended Haar feature set including tip features and corner features. A discriminative classifier is trained based on the extracted features.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682